By the Court.
The question of law was raised in the trial court whether upon all the evidence the plaintiff was entitled to recover. The request for a finding for the defendant presented that question. When the case caine before the Appellate Division it was rightly ruled that, the finding for the plaintiff ought to be reversed and judgment entered for the defendant. St. 1922, c. 532, § 8, adding § 110A to G. L. c. 231. It is not necessary to narrate the evidence in detail. It is enough to say that it was insufficient to support a finding that the plaintiff was the efficient cause of bringing about the sale of real estate on which he sought to recover a commission.

Order reversing finding for the plaintiff and directing judgment for the defendant affirmed. '